PER CURIAM.
Benjamin Mallah and Salvatore Albert Pánico appeal from judgments and sentences pursuant to a verdict of guilty upon a trial for the crime of unlawfully and feloniously entering without breaking a dwelling house with intent to commit a misdemeanor, to wit: petit larceny. They present two points in their argument: The first urges that certain evidence was improperly admitted because it was obtained by an illegal search. The second urges that the state failed to prove any cash value for the goods allegedly stolen.
Upon the first point it affirmatively appears from the record that the evidence to which objection was made was obtained by search of an automobile in which appellants were riding at the time of their arrest. The search was incident to a lawful arrest. Pflegl v. State, Fla.1957, 93 So.2d 75.
The second point is equally without merit, since proof of the cash value of the articles stolen is not required to sustain a conviction for unlawfully and feloniously entering without breaking a dwelling house with intent to commit a misdemeanor, to wit: petit larceny. Jalbert v. State, Fla.1957, 95 So.2d 589; Channell v. State, Fla.App.1958, 107 So.2d 284, 287.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.